HÚTCHESON, Circuit Judge.
Convicted of unlawfully possessing a still, carrying on the business of a distiller and making and fermenting mash, appellant was sentenced to serve one year and one day, and to pay a fine of $100. Reversal is sought because the government was permitted to prove, as part of its testimony in chief, the prior conviction of the defendant for a similar offense, and to prove by defendant on cross-examination, that he had paid fines assessed for the illegal possession of whiskey against persons living on his premises.
The United States insists that there was no reversible error in the rulings complained of because the proof of defendant’s prior conviction was admissible as showing intent, and if it was not, the error was rendered harmless by defendant’s taking the stand in his own behalf and testifying on cross-examination to the conviction, while his admission on cross-examination as to the payment of fines was relevant to the charge that he was carrying on the business of illegally distilling, and if it was not, the error was cured by the court’s striking the testimony and directing the jury to disregard it.
We agree. Assuming but not deciding, that the complained of rulings were erro*642neous, they were rendered harmless by the action of the defendant in testifying on cross-examination to the conviction and by the action of the court in withdrawing from the jury, defendant’s admission as to the payment of the fines and directing them not to consider it. The evidence was ample to sustain the conviction and we cannot find that the complained of rulings caused defendant prejudice.
The judgment is
Affirmed.